DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/2021 has been entered.
 Claim Interpretation
The limitation in claim 1 “after sterilization of the water to be treated” is interpreted in light of the later stated “the moveable solid particles are configured…to sterilize the water to be treated” as providing the required structures to perform the claimed function.
When reading the preamble in the context of the entire claim, the recitation “a hydro crusher for water treatment, for removing living organisms from water to be treated” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Per the instant specification at [0032]:
The expressions such as "upper (top)," "lower (bottom)," "left," "right," "front," "rear," etc. used in the specification to explain a location relationship between elements do not mean a directions or location as an absolute criterion, and are relative expressions used for convenience of explanation with reference to a corresponding drawing when the present disclosure is explained with reference to each drawing.
As such, the recitations of “upper”, “lower” and “upwards direction” in instant claim 1 as amended are interpreted (reference is made to Paulson (USP 3,481,474) in annotated figure 1 below:

    PNG
    media_image1.png
    472
    662
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Paulson (USP 3,481,474).
Regarding claim 1, Paulson discloses in figures 1-2, a centrifugal fluid strainer (title) comprising: 
a body portion which has a cylindrical shape having an inner space (1 - see figure 2 indicating clearly that the separators have cylindrical shape; inner space being interior of housing 1), and comprises an inflow portion to allow the water to be treated to 
solid particles which are movable in at least an upwards direction (see upwards direction illustrated in annotated figure in the claim interpretation section above) by the water to be treated (12 - C4/L7-20; “the one or more ball means” (emphasis added)), 
wherein the movable solid particles are filled in at least a portion of the inner space (see figure 1, C3/L45-55).
As per the limitation “wherein the water to be treated includes living organisms”, this limitation is directed to the material (particular water) worked upon by the apparatus claim.  However, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
As per the limitation “wherein the moveable solid particles are configured to collide with one another and the living organisms to sterilize the water to be treated”, this functional limitation is an inherent characteristic of the prior art in Paulson.  Paulson provides a plurality of moveable solid particles.  Like the instant disclosure and claimed invention, Paulson has the plurality of solid particles within a body portion.  Since Paulson provides no constraints or separatory mechanisms between solid particles, the 
Regarding claim 2, Paulson further provides wherein the inflow portion is disposed to allow the water to be treated, drawn in through the inflow portion, to flow in an oblique direction with respect to a center axis of the inner space (tangential inlet 2 provides oblique flow, C3/L30-45).

Regarding claim 4, Paulson further provides wherein the body portion (1) has a cylindrical shape (see in figures 1-2; note cylindrical is not limited to round), and wherein the movable solid particles comprise at least one of alumina, silicon carbide, ceramic beads, and silicon material (C4/L7-20 - “ceramics”, a ball is considered a bead structure).
Regarding claim 5, Paulson further provides a column disposed in the inner space (column 10), wherein at least a portion of the column is connected to an inner surface forming the inner space (connected indirectly to the inner wall of housing 1 by way of partition plate 4).
Regarding claim 6, Paulson further provides wherein the inner surface comprises an upper surface, a lower surface, and a side surface, and wherein one end of the column is connected to any one of the upper surface or the lower surface (top wall of 1 at 7, bottom wall of 1, side wall of 1; the column is clearly shown in figure 1 as indirectly connected to the side wall).
Regarding claim 7, Paulson further provides wherein the column is disposed at a center of the inner space (see figure 1; radially centered).
Regarding claim 8, Paulson further provides a filter configured to filter foreign substances existing in the water to be treated, wherein the filter is disposed between the inflow portion and the discharge portion to ensure that the water to be treated, drawn in .
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paulson (USP 3,481,474) in view of Moorehead (USP 5,401,397).
Regarding claims 9-10, Paulson further provides a nozzle (3) and that the filter (6) divides into a first and second region (between filter 6 and wall of housing 1, interior of filter 6 and area 15).  Paulson does not expressly provide for using the nozzle with air being used to backwash the filter via the second region.
Moorehead discloses in figure 1, a filter system with back flush (title/abstract) wherein a filter unit (14) is provided with a feed inlet (20), filter (16), discharge (see arrow above 16), having a conduit (22) connected to valve (26) for backwashing the filter using compressed air supplied from (38).  The system provides short backflush (or backwash) cycles (abstract) which provides improved media life and efficient reverse flow during flushing (Abstract).
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have modified Paulson to use an air backwash or backflush as taught by Moorehead for the purpose of providing for improved filter screen/media life.
Regarding claim 11, Paulson further provides a column (10) disposed in the inner space and connected to an inner surface forming the inner space (the column is clearly shown in figure 1 as indirectly connected to the side wall), wherein the inner surface comprises an upper surface, a lower surface, and a side surface (top wall of 1 at 7, bottom wall of 1, side wall of 1; the column is clearly shown in figure 1 as indirectly 
Regarding claim 12, Paulson further provides wherein the discharge portion (15) is connected to at least any one of the side surface or the upper surface of the inner surface (connected to side wall of housing 1).
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paulson (USP 3,481,474) in view of Moorehead (USP 5,401,397) and in view of Ruthrof (USP 3,807,568).
Regarding claim 13, Paulson further provides wherein an inflow pipe (2) is connected to the inflow portion (area between filter 6 and side wall of housing 1), and the water to be treated flows into the inflow portion through the inflow pipe (clearly provided, C3/L55-75).  
Paulson does not expressly provide for the inflow pipe is configured to prevent the movable solid particles from being discharged to the outside 
Ruthfor provides a device for separation (Title/abstract) having in figures 3-4 a feed inlet (7) with a flap valve (17 - considered a backflow prevention valve, C3/L30-50) feeding to a separator (1) with a filter (2).
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have further modified Paulson to include the valve (17) on the inlet (2) as taught by Ruthrof for the purpose of preventing backflow of fluid to be treated as well as for the purpose of using a known structure (valve) for its intended purpose to achieve an expected result.

Paulson does not expressly provide for a backflow prevention valve is installed on the inflow pipe to prevent the water to be treated, drawn into the inner space of the body portion, from moving backward through the inflow pipe.
Ruthfor provides a device for separation (Title/abstract) having in figures 3-4 a feed inlet (7) with a flap valve (17 - considered a backflow prevention valve, C3/L30-50) feeding to a separator (1) with a filter (2).
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have further modified Paulson to include the valve (17) on the inlet (2) as taught by Ruthrof for the purpose of preventing backflow of fluid to be treated as well as for the purpose of using a known structure (valve) for its intended purpose to achieve an expected result.
Response to Arguments
Applicant's arguments filed 3/31/2021 have been fully considered but they are not persuasive. Applicant argues the Paulson reference with respect to the newly amended claim 1.  However, in view of the new interpretation of the reference (see claim interpretation set forth above), the reference still reads on the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074.  The examiner can normally be reached on 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID C MELLON/           Primary Examiner, Art Unit 1796